



Exhibit 10.3
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors


NAMED EXECUTIVE OFFICERS


Base Salaries. The current annual base salaries for the executive officers of
Western Digital Corporation (the “Company”) who were named in the Summary
Compensation Table in the Company’s Proxy Statement that was filed with the
Securities and Exchange Commission in connection with the Company’s 2014 Annual
Meeting of Stockholders (the “Named Executive Officers”) are as follows:  
Named Executive Officer
Title
Current
Base Salary
Stephen D. Milligan
President and Chief Executive Officer
$
1,050,000
 
Michael D. Cordano
President, HGST Subsidiary
$
700,000
 
James J. Murphy
President, WD Subsidiary
$
625,000
 
Mark P. Long
Executive Vice President, Chief Strategy Officer
$
500,000
 

In addition, Olivier C. Leonetti, who was appointed by our Board of Directors as
our Executive Vice President and Chief Financial Officer, effective as of
September 8, 2014, has an annual base salary of $500,000.
Semi-Annual Bonuses. Under the Company’s Amended and Restated 2004 Performance
Incentive Plan, the Named Executive Officers are also eligible to receive cash
bonus awards pursuant to the Company’s Incentive Compensation Plan (the “ICP”).
The cash bonus awards are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors as well as other discretionary
factors. The ICP for fiscal 2015, including the performance goals established by
the Committee for the first and second halves of fiscal 2015, are further
described in the Company’s current reports on Form 8-K filed with the Securities
and Exchange Commission on August 6, 2014 and February 5, 2015, respectively,
which are incorporated herein by reference.


Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives and discretionary bonuses as determined from
time to time by the Committee, entitled to participate in various Company plans,
and subject to other written agreements, in each case as set forth in exhibits
to the Company’s filings with the Securities and Exchange Commission. In
addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement filed
with the Securities and Exchange Commission in connection with the Company’s
2014 Annual Meeting of Stockholders.
DIRECTORS


Annual Retainer and Committee Retainer Fees. The following table sets forth the
current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors:



--------------------------------------------------------------------------------



Type of Fee
Current Annual
Retainer Fees
Annual Retainer
$
75,000
 
Lead Independent Director Retainer
$
20,000
 
Non-Executive Chairman of Board Retainer
$
100,000
 
Additional Committee Retainers
 
•     Audit Committee
$
15,000
 
•     Compensation Committee
$
12,500
 
•     Governance Committee
$
7,500
 
Additional Committee Chairman Retainers
 
•     Audit Committee
$
25,000
 
•     Compensation Committee
$
22,500
 
•     Governance Committee
$
12,500
 





The annual retainer fees are paid immediately following the Annual Meeting of
Stockholders. Non-employee directors do not receive a separate fee for each
Board of Directors or committee meeting they attend. However, the Company
reimburses all non-employee directors for reasonable out-of-pocket expenses
incurred to attend each Board of Directors or committee meeting. Mr. Milligan,
who is an employee of the Company, does not receive any compensation for his
service on the Board or any Board committee.


Additional Director Compensation. The Company’s non-employee directors are also
entitled to participate in the following other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission:
Non-Employee Director Restricted Stock Unit Grant Program, as adopted under the
Company’s Amended and Restated 2004 Performance Incentive Plan; and Deferred
Compensation Plan.





